                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


CHRIS ALLEN MILLER,                                   4:18-CV-04137-KES

                   Plaintiff,

                                               ORDER GRANTING MOTION FOR
      vs.                                      LEAVE TO PROCEED IN FORMA
                                                   PAUPERIS ON APPEAL
DARIN YOUNG, WARDEN; AND MARTY
J. JACKLEY, ATTORNEY GENERAL;

                   Defendants.



      Plaintiff, Chris Allen Miller, filed a pro se petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254. Docket 1. Judgment was entered against

Miller and he filed a notice of appeal. Dockets 18 and 19. Miller filed a motion

for leave to proceed in forma pauperis on appeal without repayment of fees and

filed his prisoner trust account report. Dockets 20 and 21.

      Under the Prison Litigation Reform Act (PLRA), a prisoner who “files an

appeal in forma pauperis . . . [is] required to pay the full amount of a filing

fee.” 28 U.S.C. § 1915(b)(1). This obligation arises “ ‘the moment the

prisoner . . . files an appeal.’ ” Henderson v. Norris, 129 F.3d 481, 483 (8th Cir.

1997) (quoting In re Tyler, 110 F.3d 528, 529–30 (8th Cir. 1997)). Therefore,

“ ‘[w]hen an inmate seeks pauper status, the only issue is whether the inmate

pays the entire fee at the initiation of the proceedings or over a period of time
under an installment plan.’ ” Id. (quoting McGore v. Wrigglesworth, 114 F.3d

601, 604 (6th Cir. 1997)). “[P]risoners who appeal judgments in civil cases

must sooner or later pay the appellate filing fees in full.” Id. (citing Newlin v.

Helman, 123 F.3d 429, 432 (7th Cir. 1997)).

      In Henderson, the Eighth Circuit set forth “the procedure to be used to

assess, calculate, and collect” appellate filing fees in compliance with the

PLRA. 129 F.3d at 483. First, the court must determine whether the appeal is

taken in good faith. Id. at 485 (citing 28 U.S.C. § 1915(a)(3)). Then, so long as

the prisoner has provided the court with a certified copy of his prisoner trust

account, the court must “calculate the initial appellate partial filing fee as

provided by § 1915(b)(1), or determine that the provisions of § 1915(b)(4)

apply.” Id. The initial partial filing fee must be 20 percent of the greater of:

      (A)    the average monthly deposits to the prisoner’s account; or
      (B)    the average monthly balance in the prisoner’s account for the 6-
             month period immediately preceding the filing of the complaint or
             notice of appeal.

28 U.S.C. § 1915(b)(1). Nonetheless, no prisoner will be “prohibited from . . .

appealing a civil or criminal judgment for the reason that the prisoner has no

assets and no means by which to pay the initial partial filing fee.” 28 U.S.C.

§ 1915(b)(4).

      It appears that Miller’s appeal is taken in good faith. Further, he has

provided the court with a report of his prisoner trust account, which indicates

that he has average monthly deposits to his prisoner trust account of $59.04 and

an average monthly balance of $24.07. Docket 21. Based on this information,

the court grants Miller’s leave to proceed in forma pauperis on appeal provided
he pays an initial partial filing fee of $11.81, which is 20 percent of $59.04.

Miller must pay this initial partial filing fee by October 11, 2019.

      In order to pay his filing fee, Miller must Amake monthly payments of 20

percent of the preceding month=s income credited to the prisoner=s account.@

28 U.S.C. ' 1915(b)(2). The statute places the burden on the prisoner=s

institution to collect the additional monthly payments and forward them to the

Court as follows:

      After payment of the initial partial filing fee, the prisoner shall be
      required to make monthly payments of 20 percent of the preceding
      month=s income credited to the prisoner=s account. The agency
      having custody of the prisoner shall forward payments from the
      prisoner=s account to the clerk of the court each time the amount
      in the account exceeds $10 until the filing fees are paid.

28 U.S.C. ' 1915(b)(2). The installments will be collected pursuant to this

procedure.

      The clerk of the court will send a copy of this order to the appropriate

financial official at Miller’s institution. Miller will remain responsible for the

entire filing fee, as long as he is a prisoner, even if the case is dismissed at

some later time. See In re Tyler, 110 F.3d 528, 529B30 (8th Cir. 1997).

      IT IS ORDERED:

      1. That Miller’s motion to proceed in forma pauperis on appeal (Docket

         20) is granted.

      2. The institution having custody of Miller is directed that whenever the

         amount in Miller’s trust account, exclusive of funds available to him in

         his frozen account, exceeds $10.00, monthly payments that equal 20

         percent of the funds credited the preceding month to the Miller’s trust
     account shall be forwarded to the U.S. District Court Clerk’s Office

     under to 28 U.S.C. § 1915(b)(2), until the $505 appellate filing fee is

     paid in full.

DATED September 10, 2019.


                                 BY THE COURT:


                                 /s/Karen E. Schreier
                                 KAREN E. SCHREIER
                                 UNITED STATES DISTRICT JUDGE
